Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The previous indication of allowable subject matter is withdrawn using Roberts (US 9,346,611) and new claims 23-30 are rejected. Another non-final rejection is made.

Response to Arguments
Applicant’s arguments are moot in view of current office action.

Claim Objections
The previous claim objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a melting component” in claim 23 at line 2, “a heating component” in claim 23 at line 4, and “a heating system” in claim 23 at line 5 wherein the spec does not discloses each specific structure of “a melting component”, “a heating component”, and “a heating system”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, “heating elements” at line 7, the spec does not discloses each specific structure of “heating elements” to do the functional limitation.
Regarding “a melting component” in claim 23 at line 2, “a heating component” in claim 23 at line 4, and “a heating system” in claim 23 at line 5, the spec does not discloses each specific structure of “a melting component”, “a heating component”, and “a heating system”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “heating elements” at line 7, it is not clear what each specific structure of “heating elements” is.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10, 21-22 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 9,346,611) in view of Burrows (US 2015/0157168).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PgP-23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.
Regarding claim 1, Roberts discloses
A beverage preparation system (Apparatus and processes for creating a consumable liquid food or beverage product from frozen contents; title, Fig. 4A-4B

    PNG
    media_image1.png
    383
    436
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    391
    478
    media_image2.png
    Greyscale
) comprising:

a preparation chamber (the cavity for “the receptacle 320 accommodated by a machine-based system”; C12:66-67) {for receiving a degassed brewed coffee beverage (the frozen content being one of a coffee or tea extract; C6:22-23)} (intended use and MPEP 2115 wherein any coffee beverage, which is degassed or not, frozen, cold or at ambient temperature, can be heated by the same heater chamber), 

wherein the preparation chamber comprises a melting chamber (a cavity having “a melting component such as an external heat source”; C13:1-2 [including] “a coil heater”; C13:43-45 [and] a plate heater or an IR heating source (not shown) used to preheat or melt the frozen contents; C14:12-15) for melting the degassed frozen brewed coffee beverage and a heating chamber (a cavity having “a heat exchanger (not shown)”; C14:16-17) for heating a melted fluid (the melted extract heated appropriately; C2:60-61) from the degassed frozen brewed coffee beverage (MPEP 2115);

a heating element (the number of “tubing (not shown)” from the recitation “a heat exchanger (not shown), using tubing (not shown)”; C14:16-17) configured to apply heat to the heating chamber;

a heating control circuit (“limited machine controls” from “a machine-based system with limited machine settings/controls”; C15:44-45) that controls a heating rate (the time derivative of thermal heat from ““a heat exchanger (not shown)”; C14:16-17) for the heating element;

an outlet port (the distribution structure for “the melted liquid” to be “distributed”; C13:20-21) in fluidic communication (delivery functions for the purpose of creating a beverage with desired characteristics; C13:59-60) with the heating chamber; and

	Roberts discloses “the outlet port that is configured to release heated fluid into a receiving vessel” as mapped above, but is silent regarding
an electronically controlled valve secured to the outlet port that is configured to release heated fluid content of the heating chamber into a receiving vessel.

	However, Burrows discloses, in the technically analogous field for “COFFEE BREWER APPARATUSES AND METHODS FOR BREWING BEVERAGES” (title, Fig. 20

    PNG
    media_image3.png
    457
    453
    media_image3.png
    Greyscale
), 

an electronically controlled valve (an electronically controlled valve, such as a solenoid valve; P161:5-4 from bottom, Fig. 20) secured to the outlet port (the radial port 276 for delivery to the carafe or pot 106; P166:2 from bottom) that is configured to release heated fluid content (brewed beverage; P37:6) of the heating chamber into a receiving vessel (a pot 106 (FIGS. 1 and 2 only) or other vessel such as a carafe; P136:3-4).

	The advantage of using Burrows’ solenoid valve is to automate the fluid flow control.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts with Burrows by replacing Roberts’ distribution structure for “the melted liquid” to be “distributed” with Burrows’ solenoid valve in order not only to automate the fluid flow control but also to increase the fine metering of the discharged liquid volume because the response time of a solenoid valve is much faster than human finger.

but Roberts in view of Burrows is silent regarding
a plurality of heating elements

	Roberts discloses the claimed invention except for a plurality of heating elements.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a heating element suiting a user specific application such as requiring a plurality of same heating elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 2, Roberts in view of Burrows discloses
the heating control circuit (Burrows: The phase control valve 162 is electronically controlled by a control circuit 166 (FIG. 50); Fig. 50

    PNG
    media_image4.png
    332
    517
    media_image4.png
    Greyscale
) is configured to control the heating rate  for the plurality of heating elements (Burrows: a heating unit or heating system 160; Fig. 50) by progressively increasing (Burrows: rapidly increase in temperature; P145) the heating rate (Burrows: the time derivative of “the temperature of the heating unit 160 exceeding a predetermined limit”; P154:10-11) for a predetermined number (Burrows: the number of switchings of “this bimetal switch”; P154:8) of intervals (Burrows: the switching time durations of “this bimetal switch”; P154:8) so as {to prevent (Burrows: lower than turning the water to steam; P1464:20) of the melted fluid (Roberts: the frozen contents are liquefied via a melting component such as an external heat source or the like.; C12:66-C13:2) from the degassed frozen brewed coffee beverage (Roberts: the frozen coffee extract; C15:32) during a preparation cycle (Burrows: a single brew cycle; P144:13)} (intended use and controller 166 does the functional limitation).

	The advantage of using Burrows’ phase control valve 162 electronically controlled by a control circuit 166 is to automatically control the brewing cycle.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts with Burrows by replacing Roberts’ “limited machine setting/controls” with Burrows’ phase control valve 162 electronically controlled by a control circuit 166 in order not only to automatically control the brewing cycle but also to increase the fine metering of the discharged liquid volume because the response time of a solenoid valve is much faster than the response time of a human finger.

Regarding claim 3, Roberts in view of Burrows discloses
a thermocouple (Roberts: a thermocouple; C16:10) and proportional-integral-derivative (PID) control system (Burrows: a servo-loop 360; P182:1

    PNG
    media_image5.png
    275
    634
    media_image5.png
    Greyscale
) that measures a temperature 
(Roberts: the temperature desired by the consumer; C14:51-52) of a melting (Roberts: C5:53) degassed frozen brewed coffee beverage (Roberts: the frozen contents; C12:66-C13:2, MPEP 2115).

Regarding claim 4, Roberts in view of Burrows discloses
(Burrows: a servo-loop 360; P182:1) is communicatively coupled to the heating control circuit (Burrows: a control circuit 166 (FIG. 50); Fig. 50) and the heating control circuit is configured (Burrows: preprogrammed; P142:11 from bottom, to do the following functional limitation hereafter) to {progressively increase the heating rate at each of a predetermined number of intervals in order heat the melted fluid (Roberts: melting the frozen beverage into a consumable liquid beverage form; C13:8-9) from the degassed frozen brewed coffee beverage (Roberts: the frozen contents; C12:66-C13:2, MPEP 2115) to a desired temperature (Burrows: to heat the water to an increased temperature substantially higher than room temperature, yet lower than turning the water to steam; P146:18-20) for the predetermined number of intervals.} (Intended use, and controller 166 is preprogrammed to do the functional limitation in the braces)

Regarding claim 5, Roberts in view of Burrows discloses
the electronically controlled valve (Burrows: an electronically controlled valve, such as a solenoid valve; P161:5-4 from bottom, Fig. 20) is programmed (Burrows: preprogrammed; P142:11 from bottom, to do the following functional limitation hereafter) to open the outlet port (Burrows: the radial port 276 for delivery to the carafe or pot 106; P166:2 from bottom) and release the fluid content of the heating chamber (Burrows: a forward upwardly open cavity 124; Para. 136) into the receiving vessel (Burrows: not a part of the invention) when the fluid reaches a predetermined temperature (Burrows: the temperature “to heat the water to an increased temperature substantially higher than room temperature, yet lower than turning the water to steam”; P146:18-20).

Regarding claim 7, Roberts in view of Burrows discloses
the melting chamber (Roberts: a cavity having “a melting component such as an external heat source”; C13:1-2 [including] “a coil heater”; C13:43-45 [and] a plate heater or an IR heating source (not shown) used to preheat or melt the frozen contents; C14:12-15) and heating chamber (Roberts: a cavity having “a heat exchanger (not shown)”; C14:16-17) are in fluidic communication (Roberts: being passed through; C14:16) such that a melted runoff (Roberts: the frozen contents are liquefied via a melting component such as an external heat source or the like.; C12:66-C13:2) from the degassed frozen brewed coffee beverage (Roberts: the frozen coffee extract; C15:32, MPEP 2115) passes into the heating chamber.

Regarding claim 10, Roberts in view of Burrows discloses
the heating control circuit (Roberts: “limited machine controls” from “a machine-based system with limited machine settings/controls”; C15:44-45) is configured (Roberts: programmable and adjustable to create a wider range of characteristics for creating beverages and liquid food products; C15:16-17 [in view of] Burrows: preprogrammed; P142:11 from bottom, to do the following functional limitation hereafter) to control the plurality of heating elements (Roberts: a plurality of duplication of “a heat exchanger (not shown)”; C14:16-17) to heat the melted fluid (Roberts: the frozen contents are liquefied via a melting component such as an external heat source or the like.; C12:66-C13:2) to a predetermined temperature (Roberts: an exact desirable characteristic, like temperature; C16:16-17) for consumption.

Regarding claim 11, Roberts in view of Burrows discloses
the predetermined temperature (Roberts: an exact desirable characteristic, like temperature; C16:16-17) is selected using a PID (Burrows: a servo-loop 360; P182:1) control system (Roberts: “limited machine controls” from “a machine-based system with limited machine settings/controls”; C15:44-45) on an outside wall (Roberts: the outer surface of the cavity for “the receptacle 320 accommodated by a machine-based system”; C12:66-67) of the brewed coffee preparation system (Roberts: the cavity for “the receptacle 320 accommodated by a machine-based system”; C12:66-67).

Regarding claim 21, Roberts discloses
A beverage preparation system (Apparatus and processes for creating a consumable liquid food or beverage product from frozen contents; title, Fig. 4A-4B

    PNG
    media_image1.png
    383
    436
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    391
    478
    media_image2.png
    Greyscale
) comprising:

a preparation chamber (the cavity for “the receptacle 320 accommodated by a machine-based system”; C12:66-67) {for receiving a degassed brewed coffee beverage (the frozen content being one of a coffee or tea extract; C6:22-23)} (intended use and MPEP 2115 wherein any coffee beverage, which is degassed or not, frozen, cold or at ambient temperature, can be heated by the same heater chamber), 

wherein the preparation chamber comprises a melting chamber (a cavity having “a melting component such as an external heat source”; C13:1-2 [including] “a coil heater”; C13:43-45 [and] a plate heater or an IR heating source (not shown) used to preheat or melt the frozen contents; C14:12-15) for melting the degassed frozen brewed coffee beverage and a heating chamber (a cavity having “a heat exchanger (not shown)”; C14:16-17) for heating a melted fluid (the melted extract heated appropriately; C2:60-61) from the degassed frozen brewed coffee beverage (MPEP 2115);

a plurality of heating elements (the number of “tubing (not shown)” from the recitation “a heat exchanger (not shown), using tubing (not shown)”; C14:16-17) configured to apply heat to the heating chamber;

(“limited machine controls” from “a machine-based system with limited machine settings/controls”; C15:44-45) that controls a heating rate (the time derivative of thermal heat from ““a heat exchanger (not shown)”; C14:16-17) for the heating element;

an outlet port (the distribution structure for “the melted liquid” to be “distributed”; C13:20-21) in fluidic communication (delivery functions for the purpose of creating a beverage with desired characteristics; C13:59-60) with the heating chamber; and

	Roberts discloses “the outlet port that is configured to release heated fluid into a receiving vessel” as mapped above, but is silent regarding
an electronically controlled valve secured to the outlet port that is configured to release heated fluid content of the heating chamber into a receiving vessel.

	However, Burrows discloses, in the technically analogous field for “COFFEE BREWER APPARATUSES AND METHODS FOR BREWING BEVERAGES” (title, Fig. 20

    PNG
    media_image3.png
    457
    453
    media_image3.png
    Greyscale
), 

an electronically controlled valve (an electronically controlled valve, such as a solenoid valve; P161:5-4 from bottom, Fig. 20) secured to the outlet port (the radial port 276 for delivery to the carafe or pot 106; P166:2 from bottom) that is configured to release heated fluid content (brewed beverage; P37:6) of the heating chamber into a receiving vessel (a pot 106 (FIGS. 1 and 2 only) or other vessel such as a carafe; P136:3-4).

	The advantage of using Burrows’ solenoid valve is to automate the fluid flow control.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts with Burrows by replacing Roberts’ distribution structure for “the melted liquid” to be “distributed” with Burrows’ solenoid valve in order not only to automate the fluid flow control but also to increase the fine metering of the discharged liquid volume because the response time of a solenoid valve is much faster than human finger.

	Roberts discloses “a heating element” as mapped above, but Roberts in view of Burrows is silent regarding
a plurality of heating elements

	Roberts discloses the claimed invention except for a plurality of heating elements.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a heating element suiting a user specific application such as requiring a plurality of same heating elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 22, Roberts in view of Burrows discloses
further comprising a proportional-integral-derivative (PID) control system (Burrows: a servo-loop 360; P182:1, Fig. 52) for selecting a predetermined desired temperature (Roberts: an exact desirable characteristic, like temperature; C16:16-17) for a released heated fluid content (Roberts: brewing coffee for the facilitation of creating a beverage of a desired flavor, potency, volume, temperature and texture; C11:35-37).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 9,346,611) in view of Burrows (US 2015/0157168) as applied to claim 1 above, and further in view of MacPherson (US 2013/0209627).

Regarding claim 8, Roberts in view of Burrows discloses
the degassed frozen brewed coffee beverage (Roberts: the frozen coffee extract; C15:32, degassed or not, MPEP 2115) comprises a frozen package (Roberts: the packaging of one or more frozen foods or beverage liquids; C5:49-50) of brewed coffee (Roberts: a coffee-based beverage, the frozen content is flash -frozen during the period of peak flavor immediately following brewing; C9:2-4)
at a time of freezing; and

Roberts discloses “a frozen package of brewed coffee” as mapped above, but is silent regarding

a frozen package of brewed coffee having a reduced dissolved oxygen content

wherein the degassed frozen brewed coffee beverage is stored in an oxygen permeable container before freezing.

	However, MacPherson discloses, in the technically analogous field for “Brewed Beverages and Methods for Producing Same” (title),
a frozen package (packaged; P34:bottom) of brewed coffee (freezing of the coffee-based beverage below its freezing point in a closed container immediately after brewing; P23:14-16) having a reduced (reducing dissolved oxygen content; P23:14) dissolved oxygen content (the removal of dissolved atmospheric gasses (e.g., oxygen, carbon dioxide, etc.) from liquids; P18:1-3)

wherein the degassed frozen brewed coffee beverage is stored in an oxygen permeable container (a polymeric semipermeable membrane tube; P37:2-3) before freezing (MacPherson: prior to freezing; P33:10 [including]  to be stored for extended period of time without exhibiting a concomitant loss of flavor and/or other undesirable deteriorations in taste; P6:3-5).

	The advantage of using MacPherson’s degassed coffee-based beverage which is frozen is to keep the flavor of a brewed coffee as close as possible to “the optimal flavor for a coffee beverage product within the first 30 minutes after brewing”.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts in view of Burrows with MacPherson by replacing Roberts’ brewed coffee beverage with MacPherson’s degassed coffee-based beverage which is frozen in order not only to keep the flavor of a brewed coffee as close as possible to “the optimal flavor for a coffee beverage product within the first 30 minutes after brewing”, but also to extend the flavor of the freshly brewed coffee for long time by removing the oxygen molecules in the ambient air the same way as sealing the freshly ground coffee protected from the ambient oxygen.

Regarding claim 9, Roberts in view of Burrows discloses
the degassed (MacPherson: reducing dissolved oxygen content followed by freezing of the coffee-based beverage below its freezing point in a closed container immediately after brewing preserves the flavor of the freshly brewed coffee; P23:14-17) frozen brewed coffee beverage (Roberts: the frozen content being one of a coffee or tea extract; C6:22-23) comprises an ice block (Roberts: the receptacle holding the frozen contents; C6:65-66) of concentrated brewed coffee (Roberts: the frozen content being one of a coffee extract; C6:22-23) and the preparation chamber (Roberts: the cavity for “the receptacle 320 accommodated by a machine-based system”; C12:66-67) is configured to receive water (MacPherson: P29:6) and heat a mixture (MacPherson: the beverage and the water; P29:6) of the water and the ice block of concentrated brewed coffee.

	The advantage of using MacPherson’s degassed coffee-based beverage which is frozen is to keep the flavor of a brewed coffee as close as possible to “the optimal flavor for a coffee beverage product within the first 30 minutes after brewing”.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts in view of Burrows with MacPherson by replacing Roberts’ brewed coffee beverage with MacPherson’s degassed coffee-based beverage which is frozen in order not only to keep the flavor of a brewed coffee as close as possible to “the optimal flavor for a coffee beverage product within the first 30 minutes after brewing”, but also to extend the flavor of the freshly brewed coffee for long time by removing the oxygen molecules in the ambient air the same way as sealing the freshly ground coffee protected from the ambient oxygen.
			
	Regarding claim 23, Roberts discloses
A beverage preparation system (Apparatus and processes for creating a consumable liquid food or beverage product from frozen contents; title, Fig. 4A-4B

    PNG
    media_image1.png
    383
    436
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    391
    478
    media_image2.png
    Greyscale
) comprising:

(“a clearance tunnel 435” from “the cassette 430 slid into place, with the receptacle passing through a clearance tunnel 435”; C13:64-67 [and] The receptacle 320 is perforated and accommodated by a machine-based system and the frozen contents are liquefied via a melting component such as an external heat source or the like.; C12:66-C13:2) for receiving a frozen beverage (the frozen coffee extract; C15:32 [and] The receptacle 320 perforated and accommodated by a machine-based system and the frozen contents are liquefied via a melting component such as an external heat source or the like.; C12:66-C13:2) and melting (the frozen contents are liquefied via a melting component such as an external heat source or the like.; C12:66-C13:2) the frozen beverage (the frozen contents; C12:67);

a heating component (a heat exchanger (not shown); C14:16-17 [for] the melted extract must then be heated appropriately; C2:60-61) for heating (passed through a heat exchanger (not shown); C14:16-17) a melted fluid (melting the frozen beverage into a consumable liquid beverage form; C13:8-9 wherein mixing the brewed coffee with a melting/diluting liquid which is heated by the heat exchanger is also heating the brewed coffee) from the frozen beverage:

a heating system (a heat exchanger (not shown); C14:16-17 [including] a coil heater or by irradiating it with infrared light or by impinging a heated gas against the outside of the receptacle and then puncturing the receptacle after the contents reach a desired temperature; C13:43-47) configured to apply heat (putting a thermally conductive receptacle against a coil heater or by irradiating it with infrared light or by impinging a heated gas against the outside of the receptacle; C13:43-46) to at least the heating component;

an outlet port (the distribution structure for “the melted liquid” to be “distributed”; C13:20-21) in fluidic communication with the heating component; and

(liquid passed through a heat exchanger (not shown); C14:15-17) into a receiving vessel (cup from “This secondary receptacle could be a container, thermos, mug, cup, tumbler, bowl, and/or the like.”; C13:25-27).

	Roberts discloses “the outlet port that is configured to release heated fluid into a receiving vessel” as mapped above, but is silent regarding
an electronically controlled valve secured to the outlet port that is configured to release heated fluid into a receiving vessel.

	However, Burrows discloses, in the technically analogous field for “COFFEE BREWER APPARATUSES AND METHODS FOR BREWING BEVERAGES” (title, Fig. 20

    PNG
    media_image3.png
    457
    453
    media_image3.png
    Greyscale
), 

(an electronically controlled valve, such as a solenoid valve; P161:5-4 from bottom, Fig. 20) secured to the outlet port (an outlet port for dispensing brewed beverage; P37:6) that is configured to release heated fluid (brewed beverage; P37:6) into a receiving vessel (a pot 106 (FIGS. 1 and 2 only) or other vessel such as a carafe; P136:3-4).

	The advantage of using Burrows’ solenoid valve is to automate the fluid flow control.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts with Burrows by replacing Roberts’ distribution structure for “the melted liquid” to be “distributed” with Burrows’ solenoid valve on order not only to automate the fluid flow control but also to increase the fine metering of the discharged liquid volume because the response time of a solenoid valve is much faster than human finger.

	Regarding claim 24, Roberts in view of Burrows discloses
further comprising a heating control circuit (Roberts: the machine-based system including a thermocouple to detect the temperature of the frozen contents and automatically adjust its settings to create a beverage of a desired temperature; C16:9-13) that controls a heating rate (Roberts: the rate of melting; C14:41 wherein the rate of melting is proportional and equivalent to a heating rate [from] a coil heater or by irradiating it with infrared light or by impinging a heated gas; C13:44-45) of the heating system (Roberts: a coil heater or by irradiating it with infrared light or by impinging a heated gas; C13:44-45).

	Regarding claim 25, Roberts in view of Burrows discloses
the heating control circuit (Roberts: the machine-based system including a thermocouple to detect the temperature of the frozen contents and automatically adjust its settings to create a beverage of a desired temperature; C16:9-13) is configured (Roberts: programmed in the logic block diagrams in Fig. 3) to control the heating rate (Roberts: the rate of melting; C14:41 wherein the rate of melting is proportional and equivalent to a heating rate [from] a coil heater or by irradiating it with infrared light or by impinging a heated gas; C13:44-45) for the heating system (Roberts: a heat exchanger (not shown); C14:16-17 [including] a coil heater or by irradiating it with infrared light or by impinging a heated gas against the outside of the receptacle and then puncturing the receptacle after the contents reach a desired temperature; C13:43-47) by progressively (Roberts: the lapse of the operational time of “the machine-based system including a thermocouple to detect the temperature of the frozen contents and automatically adjust its settings to create a beverage of a desired temperature”; C16:9-13) increasing (Roberts: create a beverage of a desired temperature; C16:12-13) the heating rate for a predetermined number (Roberts: programmable or established using bar coded instructions on the receptacle; C15:67-C16:1) of intervals (Roberts: the lapse of the operational time of “the machine-based system including a thermocouple to detect the temperature of the frozen contents and automatically adjust its settings to create a beverage of a desired temperature”; C16:9-13) so as to prevent (Roberts: allow a desired flow; C6:63-64 which results in preventing a local boiling) localized boiling of the melted fluid (Roberts: melting the frozen beverage into a consumable liquid beverage form; C13:8-9) from the frozen beverage (Roberts: “the frozen contents” from “The receptacle 320 perforated and accommodated by a machine-based system and the frozen contents are liquefied via a melting component such as an external heat source or the like.”; C12:66-C13:2) during a preparation cycle (Roberts: the time period “during the creation of a beverage or food product with desired characteristics”; C6:60-61 [in view of] Burrows: The frequency and duration of the water brewing phases during a single brew cycle can be electronically controlled according to one or more predetermined programs; P144:12-15).

	Regarding claim 26, Roberts in view of Burrows discloses
the melting component (Roberts: “a clearance tunnel 435” from “the cassette 430 slid into place, with the receptacle passing through a clearance tunnel 435”; C13:64-67 [and] The receptacle 320 is perforated and accommodated by a machine-based system and the frozen contents are liquefied via a melting component such as an external heat source or the like.; C12:66-C13:2) and the heating component (Roberts: a heat exchanger (not shown); C14:16-17) are formed as a preparation chamber (Roberts: “a clearance tunnel 435”; C13:64-67 [being passed through; C14:16] a heat exchanger (not shown); C14:16-17).

	Regarding claim 27, Roberts in view of Burrows discloses
(Roberts: the machine-based system including a thermocouple to detect the temperature of the frozen contents and automatically adjust its settings to create a beverage of a desired temperature; C16:9-13) is configured to apply heat to the preparation chamber (Roberts: “a clearance tunnel 435”; C13:64-67 [being passed through; C14:16] a heat exchanger (not shown); C14:16-17).

	Regarding claim 28, Roberts in view of Burrows discloses
the frozen beverage (Roberts: the frozen coffee extract; C15:32 [and] “The receptacle 320 perforated and accommodated by a machine-based system and the frozen contents are liquefied via a melting component such as an external heat source or the like.”; C12:66-C13:2) comprises a brewed tea-based beverage or a brewed coffee-based beverage (coffee from “the frozen content can be one of a coffee or tea extract, lemonade, a fruit juice, a broth, a liquid dairy product, an alcohol, a syrup, a viscous liquid, or any liquid food product”; C6:22-25).

	Regarding claim 29, Roberts in view of Burrows discloses
further comprising a thermocouple (Roberts: a thermocouple or infrared thermometer; C16:10-11) and control system (Roberts: the machine-based system including a thermocouple to detect the temperature of the frozen contents and automatically adjust its settings to create a beverage of a desired temperature; C16:9-13) that measures a temperature (Roberts: a thermocouple to detect the temperature of the frozen contents; C16:9-11) of the melted fluid (Roberts: melting the frozen beverage into a consumable liquid beverage form; C13:8-9) from the frozen beverage (Roberts: the frozen coffee extract; C15:32 [and] “The receptacle 320 perforated and accommodated by a machine-based system and the frozen contents are liquefied via a melting component such as an external heat source or the like.”; C12:66-C13:2).

	Roberts discloses “control system” as mapped above, but is silent regarding
proportional-integral-derivative (PID) control system 

	However, Burrows discloses, in the technically analogous field for “COFFEE BREWER APPARATUSES AND METHODS FOR BREWING BEVERAGES” (title, Fig. 52

    PNG
    media_image6.png
    303
    651
    media_image6.png
    Greyscale
)
proportional-integral-derivative (PID) control system (a servo-loop 360; P182:1, Fig. 52)

	The advantage of using Burrows’ servo-loop 360 is to use the classical control which has been well-known and has been used for long time in the automatic control field without other R&D work.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts with Burrows by replacing Roberts’ machine-based system automatically adjusting its settings to create a beverage of a desired temperature with Burrows’ servo-loop 360 in order not only to use the classical control which has been well-known and has been used for long time in the automatic control field without other R&D work, but also to buy the proved fidelity and reliability of the classical servo-loop 360 so that the effectiveness of the operation of the temperature control can be at the maximal level with the minimal cost.

	Regarding claim 30, Roberts in view of Burrows discloses
the electronically controlled valve (Burrows: an electronically controlled valve, such as a solenoid valve; P161:5-4 from bottom, Fig. 20) is programmed (Burrows: preprogrammed to operate the brew cycle; P142:11-10 from bottom) to open the outlet port (Burrows: the water flow structure for “draining or evacuation of the brewed coffee into the underlying carafe or pot 106”; P156:21-19 from bottom) and release the melted fluid (Roberts: melting the frozen beverage into a consumable liquid beverage form; C13:8-9) into the receiving vessel (Roberts: cup from “This secondary receptacle could be a container, thermos, mug, cup, tumbler, bowl, and/or the like.”; C13:25-27) when the melted fluid reaches a predetermined temperature (Roberts: a desired temperature; C16:12-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dwyer (US-3653929), Rader (US-3601901), Wheeler (US-3561426), Herbert (US-3408919).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761